Case: 11-60083     Document: 00511655553         Page: 1     Date Filed: 11/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 4, 2011
                                     No. 11-60083
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOSE LUIS ARGUETA-IGLESIAS,

                                                  Petitioner

v.

ERIC HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A024 810 629


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        Jose Luis Argueta-Iglesias, a native and citizen of El Salvador who entered
this country in 1982, filed a petition for review on August 30, 2010, seeking to
challenge the Board of Immigration Appeals’s (BIA) May 20, 2010 dismissal of
his appeal from the denial of his application for asylum and withholding of
removal, as well as the BIA’s August 19, 2010 denial of his motion to reopen.
        We lack jurisdiction to review the BIA’s May 20, 2010 decision because the
instant petition for review is timely filed only as to the denial of his motion to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60083    Document: 00511655553     Page: 2   Date Filed: 11/04/2011

                                 No. 11-60083

reopen. See 8 U.S.C. § 1252(b)(1). However, the only issue that Argueta
arguably briefs regarding the motion to reopen is whether the BIA erred by
failing to consider the argument that his failure to file his asylum application
within one year of his entering the United States should be excused. The nature
of the argument that Argueta raises in his petition for review is different from
what he presented to the BIA in his motion to reopen. Because he did not raise
this argument before the BIA, it is unexhausted, and we lack jurisdiction to
review this issue. See Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009).
Although Argueta requests that we consider his asylum application “nunc pro
tunc,” he has not shown any basis for ignoring the jurisdictional and filing
requirements and considering his application almost 28 years after it should
have been filed.
      The petition for review is DISMISSED.




                                       2